IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                 September 19, 2000 Session

           STATE OF TENNESSEE v. WILLIAM LEWIS HOUSTON

                   Direct Appeal from the Criminal Court for Giles County
                          No. 8429- 8437   Jim T. Hamilton, Judge



                   No. M1999-01430-CCA-R3-CD - Filed December 7, 2000


Defendant was convicted by a Giles County jury of eight drug offenses and one count of aggravated
assault. He received an effective sentence of seventy-two years. In this appeal, the defendant makes
the following allegations: (1) the evidence was insufficient to support his convictions; (2) the trial
court committed plain error by consolidating all nine indictments for trial; (3) the process of
selecting the jury venire was unconstitutional; (4) the trial court improperly limited the defendant's
cross-examination of the undercover agent; (5) the trial court erred by admitting into evidence
transcripts of certain tape recorded conversations and failed to properly instruct the jury concerning
the transcripts; and (6) the trial court erred in its sentencing determinations. We conclude the trial
court improperly sentenced the defendant and reduce the sentences to an effective term of forty-six
years. The judgments of the trial court are affirmed in all other respects.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed as Modified

JOE G. RILEY, J., delivered the opinion of the court, in which DAVID H. WELLES and NORMA MCGEE
OGLE , JJ., joined.

Edward L. Hilland, Nashville, Tennessee (at trial) and Robert D. Massey, Pulaski, Tennessee (on
appeal), for the appellant, William Lewis Houston.

Paul G. Summers, Attorney General and Reporter; David H. Findley, Assistant Attorney General;
Mike Bottoms, District Attorney General; Robert C. Sanders and Richard H. Dunavant, Assistant
District Attorneys General, for the appellee, State of Tennessee.


                                             OPINION

       The defendant was convicted on four counts of selling 0.5 grams or more of cocaine, two
counts of selling 26 grams or more of cocaine, one count of facilitation of the sale of 0.5 grams or
more of cocaine, one count of selling counterfeit cocaine, and one count of aggravated assault. He
received an effective sentence of seventy-two years. In this appeal, the defendant challenges (1) the
sufficiency of the evidence; (2) the consolidation of all nine indictments for trial; (3) the
constitutionality of the jury venire; (4) the trial court’s limitation of his cross-examination of the
undercover agent; (5) the admission of transcripts of the tape recorded conversations; and (6) the
length and the consecutive nature of his sentences. We modify the sentences, but affirm the
judgments of the trial court in all other respects.


                                              FACTS

         Between February and May of 1997, Ted Watkins, a paid undercover agent, conducted a
series of drug transactions with the defendant. During these transactions, the undercover agent was
wired with an audio-taped transmission device which was monitored by Officer Dan Miller of the
Giles County Sheriff’s Department and Agent Pat Howell of the Tennessee Bureau of Investigation.
At trial, the undercover agent, Miller and Howell testified about the underlying transaction for each
indictment. The undercover agent testified that he coordinated the amount of cocaine that would be
purchased during each transaction with Miller and Howell. The undercover agent further testified
that telephone calls transpired between the defendant and him before each buy. These telephone
conversations were taped by the undercover agent and admitted into evidence at trial. Miller and
Howell also testified that, prior to each transaction, they met with the undercover agent at a
previously arranged location where both the undercover agent and the agent’s vehicle were searched.
The undercover agent was then wired with the transmitter and given money for the purchase.

        Indictment No. 8429 alleged that on February 19, 1997, the defendant sold 0.5 grams or more
of cocaine. The state’s proof revealed that on this date the undercover agent contacted the defendant,
and the defendant set the time and place for the sale. When the undercover agent arrived at the
defendant’s residence, the defendant paged someone. When Andrew Gilbert arrived, defendant
instructed the undercover agent to follow Gilbert to a trailer behind the defendant’s house. Gilbert
transferred 1.9 grams of cocaine to the agent for $110.

        Indictment No. 8430 alleged that on February 21, 1997, the defendant sold 0.5 grams or more
of cocaine. The state’s proof revealed that on this date the undercover agent arrived at the
defendant’s residence, and the defendant told him to go to the back of a trailer next door where he
would find the cocaine located under a rock. The defendant further stated that the undercover agent
was to leave the money under the rock. The undercover agent followed the defendant’s instructions
and purchased 6.7 grams of cocaine for $325.

        Indictment No. 8431 alleged that on March 7, 1997, the defendant sold 0.5 grams or more
of cocaine. The state’s proof revealed that on this date the undercover agent arrived at the
defendant’s residence and found the defendant and Gilbert arguing. The undercover agent learned
that Gilbert had locked the keys in the trailer where the drugs were located. The defendant contacted
a realtor to arrange for a new set of keys, and then asked the undercover agent to retrieve the keys
from the realty company. When the undercover agent returned with the keys, he got 13.9 grams of
cocaine from Gilbert for $675. The defendant was convicted of facilitation of this sale.


                                                  2
        Indictment No. 8432 alleged that on March 13, 1997, the defendant sold 0.5 grams or more
of cocaine. The state’s proof revealed that on this date the undercover agent, after speaking with the
defendant on the phone, went to defendant’s residence where defendant again instructed the
undercover agent to obtain the cocaine from under the rock where he was to leave the money. The
undercover agent testified that the trailer was only a few steps from the defendant’s house, and he
secured 20.3 grams of cocaine and left $1,200 under the rock. He then returned to the defendant’s
house and had the defendant test the substance to insure that it was indeed cocaine.

        Indictment No. 8433 alleged that on March 19, 1997, the defendant sold 0.5 grams or more
of cocaine. The state’s proof revealed that the undercover agent had placed a call to the defendant
about making a buy, and the defendant informed him there was a “drought,” meaning he was unable
to obtain cocaine. Defendant stated he had called from “Houston to Indianapolis.” However, the
defendant later called the undercover agent and stated that he had obtained some cocaine. The
undercover agent arrived at defendant’s residence, and the two went into a trailer behind defendant’s
residence. The undercover agent weighed the cocaine, and the defendant counted the $1,220 given
to him by the undercover agent. The amount of cocaine purchased was 17.2 grams.

        Indictment No. 8434 alleged that on March 27, 1997, the defendant sold 26 grams or more
of cocaine. The state’s proof revealed that the undercover agent on this date was again initially
informed that there was a “drought,” but to “hold on,” he would “put [him] down.” Later that day,
the defendant contacted the undercover agent and told him he had obtained the cocaine. When the
undercover agent arrived, he and defendant again went to the trailer. “Another man” was also there.
The undercover agent weighed the cocaine and discovered it was not the agreed upon amount. He
told the defendant he could not purchase the cocaine because it was not what they agreed upon.
Subsequently, the defendant offered to sell the cocaine for the price of $2,350, and the transaction
was completed. The cocaine weighed 49.1 grams.

        Indictment No. 8435 alleged that on April 17, 1997, the defendant sold 26 grams or more of
cocaine. The state’s proof revealed that on this occasion, after talking with defendant by phone, the
undercover agent entered the defendant’s residence and met an unidentified person. The defendant
informed the undercover agent and the unidentified person to go outside by the house and conduct
the transaction. The two went outside, and the undercover agent purchased 80.5 grams of cocaine.
They then returned to the defendant’s residence, where the unidentified man counted the money.

        Indictment No. 8437 alleged that on May 1, 1997, the defendant sold counterfeit cocaine.
The state’s proof revealed that, after a phone conversation with the defendant concerning the
proposed purchase of cocaine, the undercover agent went to the defendant’s residence where he was
met by Gilbert. The undercover agent inquired as to the whereabouts of the defendant. He was
informed by Gilbert that he was in the residence with company, and that Gilbert would conduct the
transaction. After securing what purported to be two ounces of cocaine for $2,950, the undercover
agent went to the pre-arranged meeting place and turned the substance over to Agent Howell. Agent
Howell immediately recognized that the substance was not cocaine.



                                                  3
        Indictment No. 8436 alleged that on May 1, 1997, the defendant assaulted Agent Howell by
the display of a deadly weapon. The state’s proof revealed that, after the transaction described in
Indictment No. 8437, Howell and the undercover agent discovered that the substance purported to
be cocaine was counterfeit. Thereafter, the undercover agent along with Howell returned to the
defendant’s residence to demand the return of the money, at which point the defendant drew his
weapon and pointed it at Howell. Howell then drew his pistol, and the defendant fled into the
residence.

        The jury found the defendant guilty as charged on each indictment with the exception of
Indictment No. 8431, in which the jury convicted the defendant of the lesser charge of facilitation
of the sale of 0.5 grams or more of cocaine.


                              SUFFICIENCY OF THE EVIDENCE

A. Standard of Review

        In his brief the defendant challenges the sufficiency of the evidence supporting his
convictions. When an accused challenges the sufficiency of the evidence, this Court must review
the record to determine if the evidence adduced during the trial was sufficient "to support the
findings by the trier of fact of guilt beyond a reasonable doubt." Tenn. R. App. P. 13(e). This rule
is applicable to findings of guilt predicated upon direct evidence, circumstantial evidence or a
combination of direct and circumstantial evidence. State v. Brewer, 932 S.W.2d 1,18 (Tenn. Crim.
App.1996).

        In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.1978). Nor may this Court substitute its
inferences for those drawn by the trier of fact from circumstantial evidence. Liakas v. State, 199
Tenn. 298, 305, 286 S.W.2d 856, 859 (1956). To the contrary, this Court is required to afford the
state the strongest legitimate view of the evidence contained in the record as well as all reasonable
and legitimate inferences which may be drawn from the evidence. State v. Tuttle, 914 S.W.2d 926,
932 (Tenn. Crim. App.1995).

        The trier of fact, not this Court, resolves questions concerning the credibility of the witnesses,
the weight and value to be given the evidence as well as all factual issues raised by the evidence.
Id. In State v. Grace, the Tennessee Supreme Court stated, "[a] guilty verdict by the jury, approved
by the trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the theory of the State." 493 S.W.2d 474, 476 (Tenn. 1973).

        Because a verdict of guilt removes the presumption of innocence and replaces it with a
presumption of guilt, the accused has the burden in this Court of illustrating why the evidence is
insufficient to support the verdict returned by the trier of fact. State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982); Grace, 493 S.W.2d at 476.


                                                    4
B. Analysis

        In cases 8430, 8432, 8433, and 8434, the undercover agent testified that the defendant set up
each transaction and directly participated in each sale. The defendant offered no evidence to dispute
this testimony. Thus, we conclude that the evidence was sufficient for the jury to find that the
defendant knowingly sold cocaine over 0.5 grams as alleged in cases 8430, 8432, and 8433, and
knowingly sold cocaine over 26 grams as alleged in case 8434.

        In cases 8429 and 8437, the evidence reveals that the defendant set up both transactions; the
undercover agent came to the defendant’s residence; and the actual transfers were made by Gilbert.
In both instances the jury could conclude that the defendant promoted the sales and solicited Gilbert
to make the actual transfers. Thus, the jury could reasonably conclude that the defendant was
criminally responsible for the conduct of Gilbert. See Tenn. Code Ann. § 39-11-402(2).
Accordingly, the evidence is sufficient to support the convictions for selling cocaine over 0.5 grams
in case 8429 and selling counterfeit drugs in case 8437.

        The defendant was charged with the sale of 0.5 grams or more of cocaine in case 8431, and
the jury convicted him of the facilitation of the sale. We conclude the evidence was sufficient for
the jury to conclude the defendant knew that Gilbert was to sell the undercover agent cocaine and
“knowingly furnishe[d] substantial assistance” in the sale of the cocaine. Tenn. Code Ann. § 39-11-
403(a). The undercover agent testified that he contacted the defendant to “set up” the sale, but that
when he arrived, Gilbert had locked the keys in the trailer where the cocaine was located. He further
stated that it was the defendant who contacted the realtor about obtaining another set of keys and
instructed him to retrieve the keys from the realty company. The evidence was sufficient to establish
that the defendant “set up” the sale and rendered substantial assistance; thus, the jury could
reasonably conclude the defendant facilitated the sale of the cocaine in case 8431.

        Although the sufficiency of the evidence for selling over 26 grams of cocaine in case 8435
presents a closer question, we conclude the evidence is sufficient to support the verdict. Prior to the
actual sale on April 17, 1997, the defendant and the undercover agent had conversations concerning
the agent’s purchase of cocaine. The defendant told the agent he was having difficulty finding
cocaine. On April 17th, the defendant advised the agent that the seller was at his residence. The
agent went to defendant’s residence where the agent was told by defendant to consummate the buy
with the unidentified third party outside defendant’s residence. Thus, the jury could reasonably
conclude the defendant promoted the sale, assisted the sale by getting both parties together at his
residence, and solicited the third party to make the sale. Thus, the evidence was sufficient to
establish that the defendant was criminally responsible for the sale by the third party in case 8435.
See Tenn. Code Ann. § 39-11-402(2).

       Finally, we conclude the evidence was sufficient for the jury to find the defendant guilty of
aggravated assault in case 8436. Agent Howell testified that the defendant pointed a pistol at him,
and he feared for his life. See Tenn. Code Ann. § 39-13-101(a)(2), -102(a)(1)(B).

                                           SEVERANCE

                                                  5
        The defendant contends the trial court erred by consolidating all nine of the indictments for
trial. However, the defendant voiced no objection to the state’s motion to consolidate and failed to
include this issue in his motion for new trial. Thus, this issue is waived. Tenn. R. App. P. 3(e),
36(a); see State v. Walker, 910 S.W.2d 381, 386 (Tenn. 1995). Furthermore, we do not find, as
defendant contends, that the consolidation of his offenses for trial constitutes plain error under Tenn.
R. Crim. P. 52(b). See State v. Chris Smith, No. 03C01-9807-CR-00259, 1999 WL 619042, at *1
(Tenn. Crim. App. filed August 17, 1999, at Knoxville) (approving consolidation of drug
transactions with similar factual patterns).


                                          JURY VENIRE

        The defendant challenges the manner in which the jury venire was chosen. Specifically, he
contends the selection process systematically excluded African-Americans and senior citizens from
the jury pool.

       The United States Supreme Court set forth a three-pronged test in Duren v. Missouri, 439
U.S. 357, 99 S. Ct. 664, 58 L. Ed. 2d 579 (1979), for determining whether a jury was properly selected
from a “fair cross-section of the community” pursuant to the Fifth and Fourteenth Amendments.
Accordingly, in order to establish a prima facie violation of the fair cross-section requirement, the
defendant must show:

        (1) that the group alleged to be excluded is a "distinctive" group in the community;

        (2) that the representation of this group in venires from which juries are selected is
        not fair and reasonable in relation to the number of such persons in the community;
        and

        (3) that this underrepresentation is due to systematic exclusion of the group in the
        jury-selection process.

Id. at 364, 99 S.Ct. at 668. The Tennessee Supreme Court has adopted this test. State v. Buck, 670
S.W.2d 600, 610 (Tenn.1984).

         At the hearing held on this issue, Judy Callahan, Circuit Court Clerk for Giles County,
testified that prospective jurors were randomly selected by computer from a list of Giles County
citizens with driver’s licenses. The only jurors excluded from this list included those who were
known by the jury commission to be deceased or extremely elderly. Elderly was defined by the clerk
as persons who due to advanced age, or being in a nursing home, were incapable of serving on a jury.


       Our Supreme Court has previously held that selecting jurors by using a list of licensed drivers
does not violate either the federal or state constitution. State v. Mann, 959 S.W.2d 503, 535 (Tenn.

                                                   6
1997) (Appendix). Furthermore, we do not find that the process of excluding certain jurors from the
pool due an incapability of serving was designed to systematically exclude any distinctive groups
in the community. The jury venire represented a “fair cross-section” of the community; thus, the
selection process was constitutional.


                             IMPEACHMENT OF UNDERCOVER AGENT

A. Prior Sworn Testimony

        Defense counsel argues that the undercover agent gave untruthful testimony under oath at
defendant’s prior forfeiture hearing, and he asserts the trial court erred in refusing to allow him to
cross- examine the undercover agent regarding the allegedly untruthful testimony.

        At the forfeiture hearing, defense counsel asked the undercover agent the following question:
“Were you back then or are you now, presently, under any criminal indictment1 charge, conviction,
or probation,” to which the undercover agent responded, “no.” However, four days prior to this
testimony the undercover agent had been arrested on the following charges: driving on a revoked
license, driving under the influence, violation of implied consent law, and possession of a handgun
without a permit.

        Prior to trial, the state sought to exclude the introduction of this evidence, claiming that the
undercover agent answered the question truthfully because he was not under “indictment.” The
defendant argued that the evidence should be allowed under Tenn. R. Evid. 608 (b) as a prior bad
act relating to the witness’ character for untruthfulness. The trial court found that the evidence was
not probative as to any material issue and excluded the evidence.

        We conclude that the subject testimony was probative on the issue of the witness’ credibility;
namely, his character for untruthfulness. Tenn. R. Evid. 608(b). Whether the witness understood
the question only to relate to “indictments” as opposed to “charges” goes to the weight of the
evidence. Thus, defense counsel should have been allowed to pursue whether or not the witness was
untruthful under oath at the forfeiture hearing. Had the witness denied that he was untruthful, no
further extrinsic evidence could be admitted to prove otherwise. Tenn. R. Evid. 608(b).

       However, the defendant failed to present an offer of proof as to the undercover agent’s
answer to this inquiry. We do not know how the witness would have responded to defense counsel’s
inquiry. In order for an appellate court to rule upon an issue predicated upon the exclusion of
testimony, the evidence excluded must appear in the record in the form of an offer of proof. Tenn.
R. Evid. 103(a)(2); State v. Robinson, 971 S.W.2d 30, 40 (Tenn. Crim. App. 1997). If the proposed
testimony is absent from the record, this court is precluded from considering the issue. Robinson,
971 S.W.2d at 40. We simply cannot speculate as to the probative value of the evidence because


       1
           There w as no com ma after the wo rd “indictme nt” in the forfeiture transcript.

                                                             7
such a determination depends upon the exact testimony given by the undercover agent in response
to defense counsel’s inquiry. However, regardless of the undercover agent’s response to defense
counsel’s inquiry, it would appear that the result of the trial would have been the same in light of the
overwhelming evidence of guilt. See Tenn. R. App. P. 36(b). This issue is without merit.

B. Pending Charges

       The defendant contends that the trial court improperly pre-empted his cross-examination of
the undercover agent by allowing the state to resume its direct examination and inquire into the
witness’ pending criminal charges.

        At a pre-trial hearing, the trial court sustained the state’s motion to exclude from evidence
the undercover agent’s pending Giles County charges. The charges included a DUI, two bad check
charges, and criminal impersonation. Before cross-examination, the defendant sought a ruling under
Tenn. R. Evid 608(b)2 on the admissibility of the undercover agent’s two pending charges. The trial
court initially ruled that the defendant would be allowed to inquire into the charges on cross-
examination. However, the state argued that the trial court had previously ruled the charges were
to be excluded. The trial court then stated that the previous ruling only related to the DUI charge.
The state complained that their understanding was that the motion had been granted as to all charges,
and that had they known defense counsel would be allowed to ask about the bad check and criminal
impersonation charges on cross-examination, they would have inquired into the charges on direct
examination. Thereafter, the trial court ruled that since cross-examination had not begun, the state
would be allowed to continue their direct examination and ask the witness about the pending
charges.

        The scope, manner and control of examination of witnesses is largely within the trial court’s
discretion, and a ruling will not be disturbed absent a finding of abuse of discretion. State v. Harris,
839 S.W.2d 54, 72 (Tenn. 1992). We find no impropriety here. Although a literal reading of Tenn.
R. Evid. 608(b) would suggest that prior bad acts may only be pursued on cross-examination,
allowing inquiry on direct examination would not be reversible error. N. Cohen et al., Tennessee
Law of Evidence § 608.5 (3d ed. 1995). Regardless, defense counsel was given full opportunity
to pursue the matter on cross-examination. Thus, since the jury heard evidence regarding the
witness’ pending charges, the defendant has failed to demonstrate that he was prejudiced by the trial
court’s ruling. See Tenn. R. App. P. 36(b). This issue is without merit.
                                           TRANSCRIPTS

        The defendant argues that the trial court should have given a limiting instruction regarding
the transcripts of the taped phone conversations between the undercover agent, defendant, and others.


         2
           The de fendant raises this issue strictly under Tenn. R . Evid. 608 (b) and no t under T enn. R. Ev id. 616.
Genera lly, a party may offer evidence th at a witness is biase d in favor of a party. See Tenn. R. Evid. 616. This court
has previo usly held that a state witness’ pend ing charges a re relevant to s how he or she may have a motive to te stify
in favor of the sta te. State v. Smith , 893 S.W.2d 908, 924 (Tenn. 1994). We confine our analysis to Tenn. R. Evid.
608(b ).

                                                            8
The defendant also contends the trial court erred in refusing to redact statements made by the
undercover agent and in allowing the transcripts to be sent to the jury room during deliberations.

        The state introduced into evidence transcripts of taped phone recordings between the
undercover agent and the defendant. The defendant now argues that the trial court should have given
a limiting instruction to the jury admonishing them that only the statements and declarations of the
defendant could be considered in determining guilt or innocence. Initially, we note that defense
counsel failed to request such an instruction; thus, the defendant has waived this argument. See State
v. Cameron, 909 S.W.2d 836, 853 (Tenn. Crim. App. 1995); Tenn. R. Evid.. 105; Tenn. R. App. P.
36(a). Nonetheless, we will address the issue.

        Generally, the jury should be instructed that only the statements, admissions, and declarations
of the defendant in a taped conversation may be considered on the question of guilt or innocence.
State v. Jones, 598 S.W.2d 209, 223 (Tenn. 1980). However, defendant has not referred to any
portion of the recorded conversations in which declarations by the undercover agent inured to
defendant’s prejudice. Only those statements of others that are prejudicial to defendant need be
redacted. Id. Declarations by others are sometimes necessary to place a defendant’s statements in
proper context. In this case defendant has not demonstrated the need to redact any of the undercover
agent’s statements nor any prejudice resulting from the failure to give limiting instructions. See
State v. James Clayton Young, Jr., No. 01C01-9605-CC-00208, 1998 WL 258466, at *20 (Tenn.
Crim. App. filed May 22, 1998, at Nashville).

        Finally, we conclude the trial court did not err in allowing the transcripts to be viewed by the
jury during deliberations. Tenn. R. Crim. P. 30.1 states that the jury shall take to the jury room all
exhibits received in evidence for the jury’s examination during deliberations, unless good cause is
shown for not taking an exhibit to the jury room. See State v. Stanley Lawson, No. 01C01-9607-CR-
00320, 1997 WL 661483, at *11 (Tenn. Crim. App. filed October 24, 1997, at Nashville). perm. to
app. denied (Tenn. 1998). The defendant has failed to demonstrate good cause for excluding the
transcripts.

       Thus, this issue is without merit.


                                            SENTENCING

       The defendant contends the record is devoid of any indication that the trial court properly
evaluated the sentencing principles and all relevant facts and circumstances of the offenses. Thus,
he argues that his sentence should be reviewed de novo without a presumption of correctness. The
defendant challenges the length of each of his sentences within the range and the imposition of six
consecutive sentences. We agree that the sentences must be examined de novo without a
presumption of correctness.

A. Length of Sentence


                                                   9
        This Court’s review of the sentence imposed by the trial court is de novo with a presumption
of correctness. Tenn. Code Ann. § 40-35-401(d). However, this presumption is conditioned upon
an affirmative showing in the record that the trial judge considered the sentencing principles and all
relevant facts and circumstances. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). If the trial
court fails to comply with the statutory directives, there is no presumption of correctness and our
review is de novo. State v. Poole, 945 S.W.2d 93, 96 (Tenn. 1997).

        In order to allow meaningful appellate review,

        the trial court must place on the record its reasons for arriving at the final sentencing
        decision, identify the mitigating and enhancement factors found, state the specific
        facts supporting each enhancement factor found, and articulate how the mitigating
        and enhancement factors have been evaluated and balanced in determining the
        sentence.

State v. Poole, 945 S.W.2d at 96 (quoting State v. Jones, 883 S.W.2d 597, 601 (Tenn. 1994)).

         At the conclusion of the sentencing hearing, the trial court simply stated that all the
enhancement factors filed by the state applied and none of the mitigating factors asserted by the
defendant applied. The state’s original notice listed the following enhancement factors: (1) the
defendant had a previous history of criminal convictions and behavior beyond that necessary to
establish the appropriate range; (2) the defendant was a leader in the commission of the offense; and
(3) the crime was committed under circumstances in which the potential for bodily injury to a victim
was great. See Tenn. Code Ann. § 40-35-114 (1), (2), (16). Additionally, the state’s amended notice
alleged that the defendant committed an offense with more than one victim, and the defendant had
no hesitation about committing an offense where the risk to human life was high. See Tenn. Code
Ann. § 40-35-114 (3), (10). The trial court sentenced the defendant to the maximum Range I
sentences of twelve years on all six of his sale of cocaine convictions; six years for facilitation of the
sale of cocaine and aggravated assault; and two years for the sale of counterfeit cocaine. Since the
trial court did not articulate how each of the alleged enhancement factors applies, we must review
the defendant’s sentence de novo without any presumption of correctness.

                                     (a) Enhancement Factor (1)

         Enhancement factor (1), the defendant had an extensive history of prior criminal behavior,
applies to each of the defendant’s convictions. Tenn. Code Ann. § 40-35-114 (1). At sentencing, a
state’s witness testified that the defendant had previously sold cocaine to an undercover agent in
1992, and paid another undercover agent, pretending to be a police officer taking bribes, to keep him
informed about the police department’s drug investigations. Furthermore, the defendant’s wife
testified regarding the defendant’s involvement in a scheme to obtain multiple prescriptions for
painkillers from various doctors and pharmacies over a period of several years.

        It is further apparent the defendant was a major drug dealer. During the taped phone


                                                   10
conversations between the defendant and the undercover agent, the defendant stated that he checked
with his contacts in Nashville, Dallas, Detroit and Cincinnati about obtaining cocaine for re-sale.
Therefore, we apply enhancement factor (1) and give it great weight.

                                    (b) Enhancement Factor (2)

        Additionally, with regard to the defendant’s drug convictions, he was “a leader” of the
offenses in cases 8429, 8435 and 8437. Tenn. Code Ann. § 40-35-114 (2). Testimony from the
officers and the undercover agent revealed that in these cases the defendant used an intermediary in
selling the cocaine and counterfeit cocaine.

                                    (c) Enhancement Factor (3)

         Factor (3), the offense involved more than one victim, does not apply to any of the
defendant’s drug convictions. As to aggravated assault, the record reveals that both the undercover
agent and Agent Howell were present when the defendant displayed his gun. Although the
indictment for aggravated assault only lists Agent Howell as the victim, the undercover agent
testified that the defendant also pointed the gun at him. Thus, we apply enhancement factor (3) to
the aggravated assault conviction.

                              (d) Enhancement Factors (10) and (16)

        This court has previously held that factor (10), the defendant had no hesitation about
committing a crime when the risk to human life was high, and factor (16), the crime was committed
under circumstances where the potential for bodily injury was great, are inapplicable to drug
convictions. Tenn. Code Ann. § 40-35-114 (10), (16); see State v. Keel, 882 S.W.2d 410, 421-22
(Tenn. Crim. App. 1994); but see State v. Middlebrooks, 819 S.W.2d 441, 446-47 (Tenn. Crim. App.
1991). While our court has recognized that cocaine-related cases can be committed under factual
scenarios which would justify factor (16), the nature of the particular controlled substance cannot
in and of itself be used to justify use of these particular enhancement factors.” State v. Keel, 882
S.W.2d at 421-22.

        The evidence indicates that the defendant was in the business of drug trafficking. However,
there is no evidence in the record that these crimes were committed under circumstances which
caused a great potential for bodily injury or risk to human life other than the nature of the substances
sold. Likewise, this court has held that it is improper to apply these factors based merely on the
quantity or quality of the substance underlying the offense. See State v. Norman G. Copeland, No.

01C01-9602-CC-00057, 1997 WL 137407, at *11 (Tenn. Crim. App. filed March 27, 1997, at
Nashville). Thus, enhancement factors (10) and (16) do not apply to any of the drug cases.

       Thus, the only remaining issue is whether factors (10) and (16) should apply to defendant’s
sentence for aggravated assault. Factor (10) is an element of aggravated assault. See Tenn. Code


                                                  11
Ann. § 39-13-102. However, this Court has held that even when factor (10) is an element of the
offense, it may still be applied where the defendant creates a high risk to the life of a person other
than the victim. State v. Bingham, 910 S.W.2d 448, 452 (Tenn. Crim. App. 1995). In this case, the
defendant’s perpetration of the aggravated assault created a high risk to the life of the undercover
agent as well as Agent Howell. The undercover agent testified he was in close proximity to the
defendant and also stated that he thought he would be killed. Thus, we conclude factor (10) applies
to the defendant’s conviction for aggravated assault.

        Within this Court there is inconsistent application of factor (16) where the potential for
bodily injury to a person other than the named victim is great. In State v. Michael Lebron Taylor,
No. 03C01-9810-CR-00366, 1999 WL 692579, at *6-7 (Tenn. Crim. App. filed September 8, 1999,
at Knoxville), perm. to app. denied (Tenn. 1999), this Court concluded that both factors (10) and
(16) could be applied to enhance a defendant’s sentence when applied to a person other than the
named victim. However, a separate panel of this court reached a different result in State v. John
Bradley Lowery, No. E1998-0034-CCA-R3-CD, 2000 WL 748103, at *8 (Tenn. Crim. App. filed
June 12, 2000, at Knoxville), perm. to app. filed August 16, 2000. The panel concluded that the
plain language of the statute demonstrates that factor (16) restricts its application to “a victim.” Id.
Thus, the court concluded that factor (16) may not be established by showing potential harm to a
bystander. We need not resolve the conflict in this case. In light of our use of factor (10), we
conclude that we would impose the same length of sentence regardless of whether we applied factor
(16).

                                       (e) Mitigating Factors

        Finally, upon review of the mitigating factors asserted by the defendant, we find none of the
factors to be applicable.

                                       (f) Setting of Sentences

        We conclude that the applicable enhancement factors and sentences shall be as follows:
        Case 8429- selling cocaine over 0.5 grams- factors (1) and (2)- sentence of 12 years
        Case 8430- selling cocaine over 0.5 grams- factor (1)- sentence of 11 years
        Case 8431- facilitation of sale of cocaine over 0.5 grams- factor (1)- sentence of 5 years
        Case 8432- selling cocaine over 0.5 grams- factor (1)- sentence of 11 years
        Case 8433- selling cocaine over 0.5 grams- factor (1)- sentence of 11 years
        Case 8434- selling cocaine over 26 grams- factor (1)- sentence of 11 years
        Case 8435- selling cocaine over 26 grams- factors (1) and (2)- sentence of 12 years

        Case 8436- aggravated assault- factors (1), (3), and (10)- sentence of 6 years
        Case 8437- selling counterfeit cocaine- factors (1) and (2)- sentence of 2 years

B. Consecutive Sentencing

        The defendant argues the trial court erred in running each of his Class B drug convictions

                                                  12
consecutively for an effective sentence of seventy-two years. A court may order sentences to run
consecutively if the court finds by a preponderance of the evidence that:

       (1) [t]he defendant is a professional criminal who has knowingly devoted such
       defendant’s life to criminal acts as a major source of livelihood;

       (2) [t]he defendant is an offender whose record of criminal activity is extensive;...

Tenn. Code Ann. § 40-35-115(b); see also State v. Black, 924 S.W.2d 912, 917 (Tenn. Crim. App.
1995).

         The trial court found both criteria (1) and (2) applied. Regardless of whether the defendant
devoted his life to drug trafficking as a major source of livelihood, we conclude the record clearly
demonstrates that the defendant had an extensive record of criminal activity. See Tenn. Code Ann.
§ 40-35-115 (2). Prior criminal activity does not require prior convictions; prior criminal behavior
is sufficient. State v. Fredrick Sledge, No. 02C01-9405-CR-00089, 1997 WL 730245, at * 32 (Tenn.
Crim. App. filed November 25, 1997, at Jackson), aff’d as modified and remanded on other grounds,
15 S.W.3d 93 (Tenn. 2000). Here, the record reveals, and the trial court justifiably concluded, that
the defendant had been involved over a period of time in a major drug trafficking operation.
Therefore, we conclude the defendant is an appropriate candidate for consecutive sentencing, but our
inquiry does not end with this determination.

         The general principles of sentencing require that the length of sentences be “justly deserved
in relation to the seriousness of the offense” and “be no greater than that deserved for the offense
committed.” State v. Lane, 3 S.W.3d 456, 460 (Tenn. 1999) (citing Tenn. Code Ann. §§ 40-35-
102(1), -103(2)). In light of the recent decisions by this court, we conclude the trial court erred in
ordering all sentences to be served consecutively. See State v. Richard Lynn Norton, No. E1999-
00878-CCA-R3-CD, __ WL__, at *__ (Tenn. Crim. App. filed Aug. 22, 2000, at Knoxville); State
v. John Derrick Martin, C.C.A. No. 01C01-9502-CR-00043, 1995 WL 747824 (Tenn. Crim. App.
filed December 19, 1995, at Nashville), aff’d and remanded on other grounds, 940 S.W.2d 567
(Tenn. 1997); see also State v. Thornton, 10 S.W.3d 229, 244 (Tenn. Crim. App. 1999).

        In Martin, the defendant was arrested after four sales of cocaine to undercover agents. He
was convicted on three counts of the sale of cocaine, possession with intent to sell cocaine,
possession of drug paraphernalia and driving on a suspended license. The trial court imposed
consecutive sentences for each drug conviction for an effective sentence of 40 years. See Martin,
at *2. The panel in Martin concluded that while Martin did qualify under Tenn. Code Ann. 40-35-
115 for consecutive sentencing, the imposition of consecutive sentences for each drug offense was
inappropriate because “the severity of the crimes could vary significantly depending upon the
specific number of buys the officers chose to conduct and the amounts purchased in each buy.” Id.
at * 5. Furthermore, the panel in Martin determined that “forty years for the drug offenses is [not]
reasonably related to the severity of these four crimes.” Id. Thus, the defendant’s forty-year sentence
was reduced to twenty years and nine months.


                                                  13
        Norton was convicted of three drug offenses and received three consecutive sentences.
Using the Martin rationale, the Norton panel reduced the defendant’s sentence from thirty-six years
to twenty-four years. The court reasoned that the “imposition of three consecutive sentences would
permit investigating officers to dictate the length of a sentence based upon the number of controlled
buys they arrange and the amounts purchased.” Norton, slip op. at 12.

        The same is true in the instant case. The authorities continued to arrange controlled buys.
Even though we conclude the defendant unquestionably qualifies for consecutive sentencing based
upon an extensive record of criminal activity, we find that the imposition of an effective seventy-two
year sentence is not consistent with our general principles of sentencing. The sentence must be justly
deserved, and no greater than that deserved, for the offenses. Lane, 3. S.W.3d at 460. We conclude
defendant should serve four of his sentences, rather than six, consecutively. Thus, the defendant’s
convictions for sale of cocaine under indictments 8429, 8430, 8434, and 8435 shall be served
consecutively to each other with all other sentences to be served concurrently. Therefore, in light
of our reduction in the length of some of the defendant’s sentences, we conclude the defendant’s
sentences shall be reduced from an effective term of seventy-two years to forty-six years.

       We recognize that this sentence is higher than those imposed in Norton and Martin.
However, this defendant’s drug and other criminal activity is more egregious. Two of the cases
involved well over 26 grams of cocaine; namely, 49.1 grams and 80.5 grams. Five other cases
involved well over 0.5 grams; namely, 1.9 grams, 6.7 grams, 13.9 grams, 20.3 grams and 17.2 grams.
The counterfeit cocaine case was supposed to involve two ounces of cocaine. Furthermore, the
evidence in this case reveals that the defendant had drug contacts across the United States. We
conclude an effective sentence of forty-six years is appropriate under all the circumstances.


                                          CONCLUSION

        Upon our review of the record, we conclude that all convictions should be affirmed; however,
we conclude some of the sentences should be modified. The sentences shall be twelve years in cases
8429 and 8435; eleven years in cases 8430, 8432, 8433, and 8434; five years in case 8431; six years
in case 8436; and two years in case 8437. Cases 8429, 8430, 8434, and 8435 shall run consecutively
to each other with all other sentences running concurrently, for an effective sentence of forty-six
years. The cases are remanded to the trial court for entry of amended judgments.


                                                      ___________________________________
                                                      JOE G. RILEY, JUDGE




                                                 14